                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

MIDWEST REGIONAL BANK,     )
                           )
           Plaintiff,      )
                           )
        v.                 ) Case No. 4:18 CV 1217 RWS
                           )
CARIBOU ENERGY CORPORATION )
et al.,                    )
                           )
        Defendants.        )

                         MEMORANDUM & ORDER

      Defendants    Robert    Williamson   and   Aimee    L.   Williamson     (“the

Williamsons”) move for a stay under the Servicemembers Civil Relief Act, 50

U.S.C. § 3932. The Williamsons have submitted documents showing that Robert

Williamson is not “in military service” within the meaning of 50 U.S.C. § 3932. I

allowed the Williams to file a supplemental application for a stay, no later than

Friday, November 9, 2018. As of Tuesday, November 13, 2018, the Williamsons

have filed no such supplemental application. As a result, I will deny the

Williamsons’ application for a stay.

                                BACKGROUND

      On July 24, 2018, Midwest Regional Bank (“Midwest”) filed this breach of

contract case. Midwest alleges that the Defendants signed a promissory note

requiring them to obtain Midwest’s consent before changing the ownership or
business structure of Defendant Caribou Energy Corporation. (No. 1 at 4). Instead,

Defendants allegedly sold Caribou Energy Corporation without Midwest’s consent.

(Id. at 5). Midwest served its complaint on the Williamsons, Defendant Caribou

Energy Corporation, and Defendant Scott Yenzer on August 17, September 7, and

September 26, 2018, respectively. None of the Defendants have filed an answer.

      On September 14, 2018, Plaintiff Midwest moved for entry of clerk’s default

and a default judgment against Caribou in the amount of the outstanding balance

on the loan. [Nos. 15 and 16]. The Clerk entered default against Caribou. [No. 17].

On September 24, 2018, the Williamsons moved for a stay under the

Servicemembers Civil Relief Act, 50 U.S.C. § 3932. [No. 18]. In support of their

motion, they filed Robert Williamson’s appointment letter. The appointment letter

states that Robert Williamson is serving a one-time occasional tour with the Army

National Guard. The Williamsons did not file a letter from Robert Williamson’s

commanding officer. I allowed the Williams to file a supplemental application for

a stay, no later than Friday, November 9, 2018. As of the date of this order, the

Williamsons have filed no such supplemental application.

                               LEGAL STANDARD

      The Servicemembers Civil Relief Act allows a servicemember in military

service to receive a stay in a civil action if he or she provides the following:

                                           2
      A) A letter or other communication setting forth facts stating the
      manner in which current military duty requirements materially affect
      the servicemember’s ability to appear and stating a date when the
      servicemember will be available to appear.

      (B) A letter or other communication from the servicemember’s
      commanding officer stating that the servicemember’s current military
      duty prevents appearance and that military leave is not authorized for
      the servicemember at the time of the letter.
50 U.S.C. § 3932.

Military service is defined by the act as

      (i) active duty, as defined in section 101(d)(1) of Title 10, and
      (ii) in the case of a member of the National Guard, includes service
      under a call to active service authorized by the President or the
      Secretary of Defense for a period of more than 30 consecutive days
      under section 502(f) of Title 32, for purposes of responding to a
      national emergency declared by the President and supported by
      Federal funds;
50 U.S.C. § 3911(2).

“Active duty” as defined in section 101(d)(1) of Title 10 “does not include full-

time National Guard duty.”

                                    ANALYSIS

      In their application for a stay, the Williamsons characterize Robert

Williamson’s appointment to the Army National Guard as “active duty in the U.S.

Army.” [No. 18]. The appointment letter indicates, however, that Robert

Williamson is serving a one-time occasional tour full-time with the Army National

Guard. Section 101(d)(1) of Title 10 makes clear that full-time National Guard

                                            3
duty does not qualify as “active duty” within the meaning of the Servicemembers

Civil Relief Act. As a result, Williamson does not meet the requirement under

50 U.S.C.A. § 3911(2)(i). Additionally, Robert Williamson has provided no

information to demonstrate that he is serving “under a call to active service

authorized by the President or the Secretary of Defense for a period of more than

30 consecutive days under section 502(f) of Title 32, for purposes of responding to

a national emergency declared by the President and supported by Federal funds.”

50 U.S.C.A. § 3911(2)(ii).

      Accordingly,

      IT IS HEREBY ORDERED that the Williamsons’ application for a stay,

[No. 18], is DENIED.

      IT IS FURTHER ORDERED that Plaintiff Midwest Regional Bank’s

motion for an order setting deadlines for additional information from the

Williamsons’, [No. 19], is DENIED as moot.

      IT IS FURTHER ORDERED that Defendants may seek leave to file a

responsive pleading out of time, with such pleading to be filed no later than

December 14, 2018.




                                          4
      IT IS FURTHER ORDERED that the clerk of Court shall mail a copy of

this order to Defendant to the following addressees:

Aimee L. Williamson
62 Rosewood Ln.
North Attleboro, MA 02763

Robert Williamson
62 Rosewood Ln.
North Attleboro, MA 02763




                                      ____________________________________
                                      RODNEY W. SIPPEL
                                      UNITED STATES DISTRICT JUDGE

Dated this 26th day of November, 2018.




                                         5
